Citation Nr: 0720138	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991 and had periods of inactive duty for training 
thereafter.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision denying 
entitlement to service connection for PTSD and from a 
September 2003 rating decision continuing to deny the 
veteran's claim for entitlement to service connection for 
PTSD as well as denying entitlement to service connection for 
hypertension and for residuals of a cerebrovascular accident.


FINDINGS OF FACT

1.  The veteran does not have a confirmed diagnosis of PTSD 
that was present in service or was related to events in 
service.

2.  The veteran does not have hypertension.

3.  A cerebrovascular accident was not present in service nor 
was it manifested within one year of service separation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  After initial 
adjudication by the RO of the veteran's claim for entitlement 
to service connection for PTSD, VA satisfied all but the last 
of the elements of the duty to notify in a May 2001 letter.  
This defective and untimely notice was followed by additional 
incomplete notification letters in January 2003, February 
2003, and March 2003.  Thereafter, the veteran was issued a 
complete notification letter in September 2005 addressing all 
three of the veteran's claims.  The defective notice was 
cured by the later issuance of an August 2006 supplemental 
statement of the case.  The appellant has been provided the 
appropriate notice prior to the claims being adjudicated by 
the Board and prior to the last final adjudication by the RO.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records, as well as affording the veteran 
several VA examinations regarding his claim for PTSD.  As the 
veteran has submitted no medical evidence indicating a 
diagnosis of either hypertension or residuals of a 
cerebrovascular accident, no VA examination regarding those 
claims is necessary in order to fulfill VA's duty to assist 
at this time.  There does not appear to be any other 
evidence, VA or private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that he has PTSD, hypertension, and 
residuals of a cerebrovascular accident all stemming from his 
active duty service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Certain chronic diseases, to 
include hypertension and brain hemorrhage, may be presumed to 
have been incurred in service if manifested to a degree of 10 
percent or more within one year of service separation, the 
absence of any findings of the disease during service 
notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

PTSD

The veteran's service medical record from his active duty 
service period contain no complaints or treatment for any 
psychological disorder.

The veteran's National Guard service medical records include 
a psychological evaluation undertaken in November 1997 
notably while the veteran was not on active duty.  The 
examination report states that the diagnosis of the veteran's 
psychological problem is unknown and in no way related the 
veteran's psychological disorder to his active duty service.

The veteran underwent a VA examination for mental disorders 
in April 1997 at which time he was diagnosed as having 
dysthymia, mild to moderate with some dependent personality 
features.  While the veteran claimed to have been affected by 
his active duty service as well as a work-related incident 
post service, no nexus opinion is included in the examination 
report relating the veteran's psychological diagnosis with 
active duty service.  The veteran underwent a second VA 
examination regarding PTSD in July 1999.  At this time, the 
veteran was diagnosed as having major depression that was 
"related to a labor incident and not to the Persian Gulf War 
experiences" as claimed by the veteran.  

The veteran has submitted private medical records indicating 
a diagnosis of PTSD in July 2002 and other diagnoses of 
further psychological disorders.  These records; however, do 
not include a medical opinion relating the veteran's PTSD, or 
any other psychological disorder, to his active duty service.  
Without such a medical nexus opinion, the veteran's claim for 
entitlement to service connection for PTSD must be denied.

While the veteran may sincerely believe that he has PTSD that 
is related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have PTSD as a result of service; accordingly, there is 
no reasonable doubt to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Hypertension

The Board observes that a blood pressure reading is 
considered to be above normal when the systolic reading is 
140 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  

The veteran's service medical records indicate that his blood 
pressure was measured as 140/80 in July 1980, 100/90 in March 
1985, 130/80 in April 1991.  While two of these readings are 
borderline for being considered to be above normal, the 
overall trend during service as indicated by the blood 
pressure readings taken is that the veteran's blood pressure 
was within normal limits and there was no diagnosis of 
hypertension.  In addition, the veteran's National Guard 
service medical records indicate a reading of 120/70 in June 
1995 which is lower still than those readings taken during 
active duty service.  At an April 1997 VA examination the 
veteran's blood pressure was measured as 140/88.  At a June 
2001 VA examination the veteran's blood pressure was measured 
as 110/70, even lower than the June 1995 reading.  Throughout 
the veteran's VA treatment records, the veteran's blood 
pressure was measured but never indicated above normal 
readings and never accompanied by a diagnosis of the veteran 
as having hypertension.

Since there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having hypertension, the 
veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran may sincerely believe that he has hypertension that 
is related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have hypertension as a result of service.  38 U.S.C.A. § 
5107(b).

Residuals of Cerebrovascular Accident

There are no indications of complaints or treatment regarding 
a cerebrovascular accident in service as is claimed by the 
veteran.  At an April 1997 VA examination the veteran showed 
"very mild residual of left facial palsy" but no other 
abnormal findings regarding the veteran's head, face, or neck 
were noted.  At a June 2001 VA examination the veteran 
reported experiencing left facial nerve paralysis in 1995 
(after separation from service) but exhibited no real 
physical remnants of this problem at the time of the 
examination.

Accordingly, the evidence shows no evidence of a 
cerebrovascular accident in service, within one year of 
service separation, and actually shows no current diagnosis 
of residuals of a cerebrovascular accident. Since there can 
be no valid claim in the absence of competent medical 
evidence of present disability and there is no medical 
evidence in the claims folder suggesting a diagnosis of the 
veteran as currently having a cerebrovascular accident, the 
veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may sincerely believe that he has residuals 
of a cerebrovascular accident related to his service, as a 
lay person, he is not competent to render a medical diagnosis 
or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have residuals of a cerebrovascular 
accident as a result of service.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


